Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 07/14/2021. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for database replication. The detailed implementation indicates: (1) A method of database replication, the method comprising: establishing a plurality of database connections to a first database; (2) Receiving one or more replication operations from a second database; (3) Receiving one or more replication rules, wherein each replication rule specifies an algorithm for determining a discrete database connection of the plurality of database connections for each respective replication operation; (4) Determining the discrete database connection for each respective replication operation by applying the algorithm specified by the respective one or more replication rules to each respective replication operation; and (5) Performing each respective replication operation at the first database on the respective determined discrete database connection.
	
Pertinent Art
3.	Robinson et al, US 20210011797, discloses corrective database connection management, wherein the process comprises predicting impending failure of a database and preemptively initiating mitigating failover actions by shedding connections or redirecting connection requests to an alternate database that can fulfill resources being requested by detecting a slow or unstable database, connection waits times being monitored over a rolling window of time intervals, a quantity of intervals at which excessive wait time event occurred being counted during the time window, and if the quantity being exceeding a threshold, the database is deemed unavailable, thereby triggering connection adjustements.

 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



~TBD~


Hung Le
07/26/2021

/HUNG D LE/Primary Examiner, Art Unit 2161